        Case 2:20-cv-00287-RB-SMV Document 18 Filed 04/21/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                               No. 20-cv-0287 RB/SMV

$13,500.00 in United States Currency,

        Defendant.

                    ORDER ADOPTING MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”) (Doc. 14), filed on March 25, 2021. The Honorable

Stephan M. Vidmar, United States Magistrate Judge, recommended that Claimant Lucas Alves’s

claim of interest be deemed abandoned because Claimant has refused to provide the Court with

any way to contact him as required by the Local Rules. See D.N.M.LR-Civ. 83.6. The PF&RD

notified the parties of their right to object within 14 days of the recommendation. Judge Vidmar

sent a copy of the PF&RD to every address 1 on the record associated with Claimant. No party has

objected to the PF&RD, and the objection deadline has passed.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Magistrate

Judge’s Proposed Findings and Recommended Disposition (Doc. 14) are ADOPTED.

Lucas Alves’s claim of interest is ABANDONED.




1
 As used herein, the term “address” encompasses email and physical addresses and should be understood to include
every possible method of communication with Claimant known to the Court.
       Case 2:20-cv-00287-RB-SMV Document 18 Filed 04/21/21 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiff take action to prosecute the case or file a

status report advising the Court of its plan to move the case forward, no later than May 19, 2021.

       IT IS SO ORDERED.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                2
